Citation Nr: 1726315	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-00 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to June 1, 2010 for the award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to a higher initial rating for service-connected residuals of cerebral infarction, rated as 100 percent from September 27, 2011 to March 1, 2012.

3.  Entitlement to a higher initial rating for service-connected PTSD with MDD in excess of 50 percent prior to September 27, 2011, and a rating higher than 70 percent thereafter.

4.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus with diabetic nephropathy and diabetic retinopathy.

5.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Mary Ann Royale, Attorney at law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2010 and August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The June 2010 rating decision granted entitlement to service connection for PTSD with MDD, and assigned a 50 percent rating, effective from June 1, 2010.  In a September 2010 notice of disagreement (NOD), the Veteran expressly disagreed with the assigned rating and effective date.  In an August 2012 rating decision, the RO increased the assigned rating to 70 percent, effective from September 27, 2011.  A statement of the case (SOC) was issued as to both issues in November 2012.  The Veteran perfected an appeal as to the initial rating and effective date claims in January 2013.

The August 2012 rating decision granted entitlement to service connection for cerebral infarction, and assigned a 100 percent rating from September 27, 2011 to March 1, 2012.  The decision separately granted service connection for left upper body numbness at 20 percent and left lower body numbness at 10 percent, from March 1, 2012.  The August 2012 rating decision also granted an increased rating of 20 percent for service-connected diabetes mellitus, type II, with diabetic retinopathy and nephropathy.  In addition, entitlement to service connection for hypertension was denied.  The Veteran filed a NOD as to the August 2012 rating decision in August 2013.  An April 2014 SOC was issued, which addressed all five claims.  However, in a June 2014 substantive appeal (VA Form 9), the Veteran expressed her intent to appeal only the issues of entitlement to a higher rating for diabetes mellitus, type II, with a separate compensable rating for diabetic nephropathy, entitlement to service connection for hypertension, and entitlement to an increased rating for residuals of cerebral infarction - specifically, residuals of voiding and bowel dysfunction.  An appeal as to the matters of entitlement to higher initial ratings for left upper body numbness and left lower body numbness has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, said issues are not in appellate status, and will be discussed no further herein.

The issues of entitlement to higher ratings for service-connected PTSD with MDD and diabetes mellitus, as well as entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran submitted an informal claim of entitlement to service connection for a psychiatric disorder, which was received on January 13, 2003.

2.  VA treatment records dated in October 2002 and November 2002 confirm an on-going diagnosis of MDD.

3.  The evidence of record does not show that the Veteran has any residual disability that is separate and distinct from her already service-connected residuals of cerebral infarction.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of January 13, 2003, but no earlier, for the award of service connection for a psychiatric disorder, to include PTSD and MDD, are met.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

2.  The criteria for an additional disability rating for residuals of cerebral infarction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8008 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor her attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Notice letters dated in April 2007 and November 2011 complied with VA's duty to notify the Veteran including as to the initial and earlier effective date claims.  As to the initial rating and earlier effective date claims, when service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains service treatment records and identified post-service treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor her attorney has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

The Veteran was most recently afforded pertinent VA examinations as to his service-connected residuals of cerebral infarction in October 2016.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the October 2016 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.




II. Earlier effective date claim

The Veteran requests an earlier effective date for the grant of service connection for PTSD with MDD.  She asserts that a January 2003 statement, in which she detailed the stressful circumstances of her service in the Republic of Vietnam, should have been interpreted as an informal claim of entitlement to service connection for a psychiatric disability.  This statement was filed contemporaneous to claims of entitlement to service connection for diabetes mellitus and entitlement to nonservice-connected pension.  For the reasons discussed below, the Board finds that an effective date of January 13, 2003, for the grant of service connection for a psychiatric disability to include PTSD with MDD, is warranted. 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 .

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

Here, a review of the records shows that the Veteran originally filed a claim for compensation for diabetes mellitus as well as entitlement to nonservice-connected pension in October 2002.  As noted above, in a statement received in January 2003, the Veteran detailed stressful circumstances that she experienced during her service in the Republic of Vietnam; she specifically stated that the stresses of her military service had ruined her life.  She additionally stated that she became depressed and alcoholic due to her military service.  See the Veteran's statement received in January 2003.  An August 2003 rating decision denied entitlement to service connection for diabetes mellitus, and entitlement to nonservice-connected pension.  The Veteran filed a NOD as to the denials in October 2003.  She was afforded a VA mental health examination in January 2004, at which time the examiner confirmed diagnoses of MDD and gender identity disorder.  A February 2004 rating decision granted service connection for diabetes mellitus, as well as entitlement to a nonservice-connected pension.

In March 2007, the Veteran filed a claim of entitlement to service connection for PTSD and, in a June 2007 statement, she stated that her PTSD claim dated from 2002.  In a June 2010 rating decision, the RO awarded service connection benefits for PTSD with MDD, and assigned an effective date of June 1, 2010.

Upon review of the evidence of record, the Board finds that the Veteran's January 2003 statement, which was received at VA on January 13, 2003, was an informal claim of entitlement to service connection for a psychiatric disorder.  Critically, in the January 2003 statement, the Veteran asserted stressful circumstances of her service in the Republic of Vietnam, and stated that she became depressed as a result of these stressors.  Then Board finds that the Veteran's January 2003 communication indicated an intent to apply for service connection for a psychiatric disorder as due to her military stressors.  See Rodriguez, supra.  Thus, with reasonable doubt resolved in favor of the Veteran, the Board finds that the statement received on January 13, 2003 was an informal claim of entitlement to service connection for a psychiatric disorder and should have been adjudicated as such.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence does not reflect that the Veteran's claim for entitlement to service connection for a psychiatric disorder was ever adjudicated, either explicitly or implicitly, until the July 2008 rating decision, which was the subject of a June 2009 NOD, and resulted in a grant of service connection for PTSD with MDD in a June 2010 rating decision, which is on appeal herein.  The claim therefore remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009) (a claim remains pending "until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability" (quoting Williams v. Peake, 521 F.3d 1348, 1350 (Fed. Cir. 2008)).

For the foregoing reasons, the Veteran's statement filed in January 2003 included a claim for service connection for a psychiatric disorder that remained pending until granted by the RO in the June 2010 rating decision on appeal.  The date of receipt of this claim was January 13, 2003.  Moreover, as the Veteran was diagnosed with MDD in VA treatment records dated in October 2002, November 2002, and December 2002, it cannot be said that the date entitlement arose was later than the date of claim in this case.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (in determining the date entitlement arose, when an original claim for benefits is pending, the Board must determine when a claimant's disability manifested itself under all the "'facts found'" and "the date on which the evidence is submitted is irrelevant"); Lalonde v. West, 12 Vet.App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  While entitlement to service connection for PTSD cannot arise without medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014), here the issue is entitlement to service connection for PTSD with MDD, the Veteran was diagnosed with MDD as early as October 2002, and there is no evidence that the symptoms of PTSD can be distinguished from the symptoms of MDD.  Mittleider v. West, 11 Vet.App. 181, 182 (1998) (when effects of service-connected and non-service-connected disabilities cannot be separated, reasonable doubt requires that the signs and symptoms should be attributed to the service-connected disabilities).

Thus, January 13, 2003 is therefore the appropriate effective date for the grant of service connection for a psychiatric disorder to include PTSD with MDD.  As there is no evidence or argument that an earlier effective date is warranted, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Increased rating claim

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

From September 27, 2011 to March 1, 2012, an initial 100 percent rating was assigned due to the Veteran's cerebral infarction.  Since March 1, 2012, the Veteran's cerebral infarction disability has been rated based upon separately service-connected residuals pursuant to Diagnostic Code 8008.  Specifically, she is service-connected for left upper body numbness at 20 percent from March 1, 2012 and left lower body numbness at 10 percent from March 1, 2012.  These ratings were established in the August 2012 rating decision.  The Veteran disagreed with the rating assigned to service-connected residuals of cerebral infarction in an August 2013 NOD, and an SOC was issued in April 2014.  As detailed above, the Veteran did not perfect an appeal as to the issues of entitlement to higher initial ratings for service-connected left upper and lower body numbness.  Rather, she perfected only the claim of entitlement to a higher rating for residuals of cerebral infarction.  In the June 2014 VA Form 9, she explicitly indicated that she was asserting entitlement to service connection for voiding dysfunction and bowel dysfunction, as residuals of cerebral infarction.  

Notably, in a November 2016 rating decision, the RO awarded entitlement to service connection for voiding dysfunction/urine leakage and assigned a 20 percent rating.  Service connection was also awarded for urgency, bowel functional impairment, as well as mild rombergism, and noncompensable ratings were assigned to each.  To the Board's knowledge, the Veteran has not disagreed with that decision; these matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Critically, a review of the record does not show that the Veteran has any residuals of cerebral infarction for which she is not already service connected.

The Veteran was afforded a VA examination in November 2011 at which time the examiner indicated that the Veteran suffered a cerebral infarction in December 2008.  The examiner explained that the Veteran had left face numbness and dropping that lasted for several days.  Then, in August 2011, the left sided numbness returned from face to feet.  Her current symptoms included left arm and leg numbness.  She stated that the entire left side of her body has a different feeling that is constant decreased sensation and intermittent alterations in sensation such as left foot burning.  Her face feels cold and she reports weakness in her left leg and left arm.  The Veteran's central nervous system requires continuous medication to prevent further strokes.  The examiner also noted the Veteran's report of bowel functional impairment and voiding dysfunction.  The Veteran's speech and gait are normal.  The Veteran is not undergoing current treatment for cerebral infarction; rather, she is engaging in watchful waiting.  She has no cognitive impairment due to her cerebral infarction.

Private treatment records dated in November 2015 documented sudden onset right arm numbness and weakness and slurred speech.  These symptoms lasted for several hours and eventually cleared.  A diagnosis of apparent recent trans-ischemic attacks versus classic migraines with atypical aura was noted.  It was further noted that small vessel disease was suspected, particularly related to hypertension and diabetes.

The Veteran was afforded a VA examination in October 2016 at which time diagnoses of cerebral infarction and cerebral arteriosclerosis were noted.  The examiner indicated that the Veteran had another event of left-sided numbness while shopping in October 2015; she drove herself to the hospital where magnetic resonance imaging (MRI) failed to reveal acute stroke.  The Veteran's symptoms resolved over about two hours.  The examiner noted that the Veteran's current symptoms involved numbness in the bilateral knees, nerve pain in both feet, left arm numbness, and left facial numbness and coldness.  She also reported bowel urgency, urine leakage, and urinary frequency.  Mild rombergism was also noted.

Accordingly, a review of the medical evidence shows that the residuals manifested by the Veteran's cerebral infarction include mild rombergism and left-sided upper and lower body numbness, as well as bowel and urinary impairment.  As detailed above, the Veteran is separately service-connected for these residuals and these matters are not currently on appeal.  As such, an additional rating for residuals of cerebral infarction is not warranted based upon the evidence of record.  To the extent that there are lay statements to the contrary, the question of what particular symptoms are due to the cerebral infarction is a complex medical question that the courts have held are not of the type as to which lay evidence is competent.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56

The Veteran has not raised any other issues with respect to the initial rating claim for residuals of cerebral infarction, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).







ORDER

Entitlement to an effective date of January 13, 2003, but no earlier, for service connection for a psychiatric disability, to include PTSD and MDD, is granted.

Entitlement to an additional rating for residuals of cerebral infarction is denied.


REMAND

For the reasons explained below, the Board finds that the other issues on appeal - entitlement to a higher initial rating for service-connected PTSD with MDD, entitlement to an increased rating for service-connected diabetes mellitus, and entitlement to service connection for hypertension - require remand to the AOJ for additional evidentiary development.

With respect to the issue of entitlement to a higher rating for service-connected PTSD, as detailed above, the Board has determined that the proper effective date of service connection was January 13, 2003.  Thus, this matter necessitates remand in order for the AOJ to adjudicate the initial rating for service-connected PTSD from January 13, 2003 in the first instance.

Moreover, as to the current severity of the Veteran's PTSD, the Board notes that he was afforded a VA examination in June 2010.  In the report of the October 2016 VA examination, which was conducted to assess the severity of the Veteran's residuals of cerebral infarction, the examiner noted that the Veteran was irritable and disheveled with soiled clothing and smelling strongly of urine; the Veteran's report of historical details was vague.  The Board finds this evidence to be suggestive of worsening PTSD symptomatology.  As such, upon remand, the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The examiner should also perform a comprehensive review of the file and provide a retrospective opinion concerning the severity of the Veteran's PTSD symptoms dating from the new effective date for service connection, January 13, 2003.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

With respect to the claim of entitlement to service connection for hypertension, the Veteran asserts that he developed hypertension due to in-service exposure to Agent Orange exposure.  See, e.g., the VA Form 9 dated June 2014.  In the alternative, the Veteran asserts entitlement to service connection for hypertension as secondary to his service-connected PTSD and/or diabetes mellitus with diabetic nephropathy.  Id.  In a November 2011 VA medical opinion, the examiner determined that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus.  The examiner noted that, "[d]iabetics are known to have about a two-fold increase in the presence of hypertension compared to those without diabetes mellitus."  The examiner then noted that of all possible risk factors, "the literature seems to most strongly support a connection between significant diabetic nephropathy as evidence by significantly elevated persistent proteinuria..."  The examiner stated that testing of the Veteran's urine protein levels showed elevated microalbinuria with her first elevation of protein in her urine occurring in 2007, at least four years after her diabetes mellitus diagnosis; additional protein level testing did not reveal clinically significant elevation.  Critically, the November 2011 VA examiner's opinion failed to address whether the Veteran's hypertension was caused by her in-service exposure to herbicides.  A VA opinion was obtained in July 2013 which determined that the Veteran's hypertension was not caused or aggravated by her service-connected PTSD with MDD.  However, the examiner also did not address the Veteran's contentions of direct service connection due to herbicide exposure.  Moreover, the Veteran has submitted an article from the World of Psychiatry journal entitled, 'The Long-Term Costs of Traumatic Stress: Intertwined Physical and Psychological Consequences," which is supportive of her contention of nexus between the claimed hypertension and the diagnosed PTSD with MDD. Moreover, VA's own statements in connection with its rulemaking authority support such an association.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  She also submitted a journal article entitled, "Hypertension in Diabetic Nephropathy: Epidemiology, Mechanisms, and Management," which is suggestive of a temporal relationship between hypertension and diabetic nephropathy.

The Board finds that, in light of the inadequacies of the November 2011 and July 2013 VA medical opinions as well as the pertinent journal articles submitted by the Veteran and other relevant medical literature cited in VA's own Federal Register documents, remand for new VA opinions is warranted to address the etiology of her diagnosed hypertension.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

The Board notes that the Veteran's claim of entitlement to an increased rating for diabetes mellitus, type II, with diabetic retinopathy and diabetic nephropathy is inextricably intertwined with the matter of entitlement to service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claim of entitlement to an increased rating for diabetes mellitus, type II, with diabetic retinopathy and diabetic nephropathy must also be remanded.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since October 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  Additionally, the examiner should discuss all occupational impact attributable to PTSD.

The examiner should also provide a retrospective opinion concerning the severity of the Veteran's PTSD symptoms dating from January 13, 2003.

A complete rationale should be given for all opinions and conclusions expressed.

3. Refer the VA claims file to a physician with appropriate expertise to provide an opinion as to the etiology of the Veteran's hypertension.  The physician is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a) Is it at least as likely as not the diagnosed hypertension had its onset in service, or is otherwise the result of a disease or injury in service, to include presumed in-service exposure to herbicides?

(b) Is it at least as likely as not that the diagnosed hypertension was caused by a service-connected disability, to include PTSD with MDD, and/or diabetes mellitus with diabetic nephropathy.

(c) Is it at least as likely as not that the Veteran's current hypertension is aggravated by a service-connected disability, to include PTSD with MDD, and/or diabetes mellitus with diabetic nephropathy?

If the Veteran's current hypertension is aggravated by a service-connected disability, the physician should also indicate the extent of such aggravation by identifying the baseline level of disability.

The absence of evidence of treatment for a disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The physician is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The physician should address the medical literature and VA statements in the Federal Register noted above.

Should the physician decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

4. After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  In reaching its determination regarding the Veteran's service-connected PTSD, the AOJ should assign the Veteran a rating from the new date of service connection, January 13, 2003.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


